Order issued September          g,   2012




                                             In The
                                  Tourt ufApprats
                           YifthiBistrirt of •txtts at Batas
                                       No. 05-11-01543-CR


                                ERIC GLENN BROWN, Appellant
                                               V.
                                THE STATE OF TEXAS, Appellee


                                            ORDER


        The Court REINSTATES this appeal.

        On August 22, 2012, we ordered the trial court to make findings regarding why appellant's

brief had not been filed. On September 6, 2012, we received appellant's brief, together with an

extension motion. Therefore, we VACATE the August 22, 2012 order requiring findings.

        We GRANT the September 6, 2012 extension motion and ORDER appellant's brief filed

as of the date of this order.




                                                      DAVID L. BRIDGES
                                                      JUSTICE